DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 2/15/2022.  Claims 1 is amended and claims 1-2, 4-17, 19-21, and 57 are currently pending.

Claim InterpretatioAmended Claim 1 currently recites “the crosslinked polymer composition is nonporous”.  The Specifications provides support for species of the claimed genus, including (1) a composition lacking pores substantial enough to merit depiction in Figures 5-6, and (2) a composition having undergone a degassing operation within a vacuum chamber (see [0064],[0074]), and (3) a “bubble free” sample of the composition (see [0074]). For the purposes of examination, the term “nonporous” is given its broadest reasonable interpretation in light of the Specifications and thus includes a composition that is not disclosed as having pores or bubbles. Further, a composition having undergone a degassing process, time in a vacuum chamber, or other pressurizing and mechanical processes that reduce pores, voids, and/or bubbles will be taken as within the scope of a “nonporous” composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17, 19-21, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “same” in claim 1 is a relative term which renders the claim indefinite. The term “same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In [0059] of the Specifications, Applicant discloses “the crosslinkable polymer composition may be unfilled in some embodiments, and comprises filler or other additives in some other embodiments. The crosslinkable polymer composition may comprise in the range of about 0.5 wt.% to about 80 wt.% of the filler. The filler can be inorganic or organic filler. For example, the filler can be a particulate thermoplastic filler such as polyolefin, polyvinyl chloride (PVC), a copolymer of vinyl chloride and at least another monomer, or a polyester such as polyethylene terephthalate (PET). The at least another monomer in the vinyl chloride co-polymer filler may be vinyl ester, vinyl acetate or vinyl ether in some embodiments. The particulate thermoplastic filler may be a compound or a blend comprising a thermoplastic resin, for example, a compound or a blend comprising PVC” and in [0061] discloses “a particulate thermoplastic filler may be used” and in [0062] “Cross-linkable polymer composition 16 may further comprise at least one curative”.  The meaning of “a thermoplastic layer comprising one same thermoplastic material” is unclear and the metes and bounds of the claimed invention cannot be determined.  It is unclear if the language limits the scope of the invention to a composition lacking fillers, curatives, and other additives disclosed or if the language limits the scope to a mechanical sameness whereby a thermoplastic layer is not a joined multilayer structure with intervening layers and/or elements.  The scope of the claim neither definitely includes nor includes an embodiment in which two polycarbonate layers are joined by hot lamination or by adhesives.  
For example, in US Pat. 4,876,441 layers 21 and 25 are both described as “a flexible resin such as hard vinyl chloride” and adhesive 51 is applied to join the hard vinyl chloride layers such that a thermoplastic layer is formed and it can be said that the adhered combination of 21 and 25 (see Figs. 3 & 4) are “a thermoplastic layer comprising one same thermoplastic material”.
For example, in FR 2837306 the plastic card body 15 has an intervening conductive track 17 for electrical connections.  A cavity 16 is provided  (Fig. 5-7) in a card body which is comprised of the plastic card body with the metallic tracks.  It is unclear how this teaching would be viewed in light of the claimed “thermoplastic layer comprising one same thermoplastic”.
For example, in DE 10248394 layers 8 and 9 are described a multilayered card body where layer 9 “can also be an injection molded part on which the outer layer 8 applied as a thin film and connected to it in a suitable manner, for example by hot or cold lamination with or without the use of an adhesive”.  
For example, in US 6,772,953 resin layers 6a and 6b are bonded by ultrasonic welding. As would be understood by an artisan, welding is a fusion technique whereby the materials of the joined structures themselves form the bond and thus two pieces become a same one.
For example, US 2010/0039594 discloses PVC layers 1-4 providing a card body through a process of lamination in heat and pressure ([0021]).  The layers are discloses as “firmly bonded” and thus read on a possible interpretation of “a thermoplastic layer comprising one same thermoplastic material”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 13, 16-17, 19-21, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. No. 6,902,116 to Finkelstein (hereinafter Finkelstein) in view of FR 2903624 to Launay (hereinafter Launay) and US PG Pub. 2008/0308641 to Finn (hereinafter Finn).
Regarding claims 1 and 21, Finkelstein discloses a core layer (core 220 and adjacent components thereof, Fig. 4A-4C) for an information carrying card (Fig. 1-2) comprising: a thermoplastic layer (“a clear plastic material for core member 420”; col. 4, ll. 64-66) comprising one same thermoplastic material and solely defining a cavity therein (milled cavity, Fig. 4B; col. 3, ln. 58-col. 4, ln. 24), the cavity having a bottom surface defined by the thermoplastic layer (Fig. 4B; col. 4, ll. 1-24); an inlay layer (electronic components 430, Fig. 4B), and at least one electronic component (components 430, Fig. 4B), the inlay layer disposed inside the cavity (Figs. 4B-4C); and a composition (“an ultraviolet (UV) curable resin or a similar potting compound” 432, Fig. 4C) disposed over the thermoplastic layer and the inlay layer and contacting the inlay layer (Figs. 4B-4C), wherein the composition is nonporous (no bubbles, pores, voids, or gaps disclosed, Fig. 4C; col. 3, ln. 58-col. 4, ln. 24) and defines an utmost outer surface of the core layer over the cavity (“the exposed compound 432 is milled or shaved flush with the surface of core member 420”, Fig. 4C; col. 4, ll. 1-24), and wherein the is disposed inside the cavity extending from the utmost outer surface of the core layer to the bottom surface of the cavity (“he cavity 424 is filled with an ultraviolet (UV) curable resin or a similar potting 
Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the inlay layer comprising a supporting film and at least one electronic component embedded on or mounted on the supporting film, and having at least one integrated circuit configured to generate and display a one time passcode (OTP) wherein the supporting film is made of a polymer-based material, and the composition is a crosslinked polymer composition.
Finn discloses the inlay layer comprising a supporting film and at least one electronic component embedded on or mounted on the supporting film, and having at least one integrated circuit configured to generate and display a one time passcode (OTP) (para [0029,0034,0259-0261]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a one time passcode as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to enhance transaction security within credit card and other transaction card ecosystems.
Launay discloses an inlay layer (Fig. 1), the inlay layer comprising a supporting film (substrate 10, Figs. 1-3), and at least one electronic component (e.g. display 12 and chip 11, Fig. 11) embedded on or mounted on the supporting film (Figs. 1-3), and having at least one integrated circuit configured to generate and display (“a microcircuit 11 and a display 12 on the upper face 10A, a push button 13, a sensor 14 and other components or microcircuits jointly designated under the reference 15 on the underside 10B”, Figs. 1-3), the supporting film is made of a polymer-based material (“support is advantageously PVC, or PET, or epoxy glass, polyimide or another plastic material, rigid or flexible”, Figs. 1-3), and a crosslinked polymer composition (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”) disposed the inlay layer and contacting the inlay layer (Figs. 1-3), wherein the crosslinked polymer composition is nonporous (“the die casting 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed inlay layer and crosslinked polymer composition as taught by Launay with the system as disclosed by Finkelstein.  The motivation would have been “to ensure a good distribution of the resin in the mold, in particular avoiding the formation of air bubbles”.
Regarding claim 2, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the thermoplastic layer is selected from the group consisting of polyvinyl chloride, copolymer of vinyl chloride, polyolefin, polycarbonate, polyester, polyamide, and acrylonitrile butadiene styrene copolymer (ABS).  
Finn discloses “Teslin and polycarbonate substrates” ([0200]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polycarbonate substrate as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to enable substrate milling for electronics embedded within thin flexible form factors (abstract & [0200]).
Regarding claim 4, Finkelstein discloses the at least one electronic component in the inlay layer comprises: a power source (batteries 414, Fig. 4B); an activation switch (switch 412, Fig. 4B); and a display module connected with the activation switch (LED 410, Fig. 4B).  
Finn discloses the at least one electronic component in the inlay layer configured to generate and display a one time passcode (OTP) comprises: a power source; at least one microcontroller connected with the power source; an activation switch connected with the at least one microcontroller; and a display module connected with the activation switch (abstract).

Regarding claim 5, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the display module is configured to display at least a digit selected from a group consisting of 0, 1, 2, 3, 4, 5, 6, 7, 8, and 9.  
Finn discloses the display module is configured to display at least a digit selected from a group consisting of 0, 1, 2, 3, 4, 5, 6, 7, 8, and 9 (para [0029,0034,0259-0261]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display and displayed information as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to enhance transaction security within credit card and other transaction card ecosystems.
Regarding claim 13, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the power source is a battery or rechargeable battery.  
Finn discloses the power source is a battery or rechargeable battery ([0188]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rechargeable batter as taught by Finn with the system as disclosed by Finkelstein.  The motivation would have been to extend the life and utility of a portable electronic card.
Regarding claim 16, Finn discloses the inlay layer comprises at least one integrated circuit (IC) comprising algorithm and configured to generate an OTP value to be displayed in the display module  (para [0029,0034,0259-0261]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display and displayed information as taught by Finn with the system as 
Regarding claim 17, Launay discloses the crosslinked polymer composition comprises a base unit selected from the group consisting of acrylate, methacrylate, urethane acrylate, ester acrylate, silicone acrylate, epoxy acrylate, silicone, urethane and epoxy (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”).
Regarding claim 19, Launay discloses the base unit in the crosslinked polymer composition is urethane acrylate or epoxy (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”).
Regarding claim 20, Launay discloses the crosslinked polymer composition is unfilled (resins 30 & 50 disclosed as “masses 30 and 50 may be made of the same resin” and “types of resin, such as epoxy resins”). There is no disclosure in Launay of providing additives or fillers to the resins.
Regarding claim 57, Launay discloses the polymer based material in the supporting film is polyimide, polyester, or glass filled epoxy (“support is advantageously PVC, or PET, or epoxy glass, polyimide or another plastic material, rigid or flexible”, Figs. 1-3)


Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein, Launay and Finn as applied to claim 1 above, and further in view of US PG Pub. 2005/0006463 to Stephenson (hereinafter Stephenson.
Regarding claim 6, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose: at least one integrated circuit configured to generate and display.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display functionality as taught by Stephenson with the system as disclosed by Finkelstein.  The motivation would have been to provide typical transaction card information (para [0011]).
 Regarding claim 7, Stephenson discloses at least one seven-segment display comprises a number of seven-segment display, the number of seven-segment display is an integer from 3 to 6 (Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display functionality as taught by Stephenson with the system as disclosed by Finkelstein.  The motivation would have been to provide typical transaction card information (para [0011]).

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein, in view of Launay and Finn as applied to claim 4 above, and further in view of US PG Pub. 20040012027 to Keller et al. (hereinafter Keller).
Regarding claims 8-12, Finkelstein discloses a lighted display as cited above though does not explicitly disclose the LED limitations on the core layer.
Regarding claim 8, Keller teaches the display module comprises a frame (cup, Fig. 1 & 7 & 8), a plurality of light emitting diode (LED) components (submount, LED, wires, Fig. 1 & 7 & 8) disposed inside the frame, and a phosphor material (conversion material, Fig. 7 & 8; para [0008,0103]) disposed inside the frame and contacting the plurality of LED components.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as 
Regarding claim 9, Keller teaches the phosphor material comprises a polymer (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 10, Keller teaches the phosphor material comprises a dopant. (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 11, Keller teaches the phosphor material is configured to display one color (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 12, Keller teaches the phosphor material is configured to display one color selected from green, yellow and red (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Finkelstein.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).

Claim 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein in view of Launay and Finn as applied to claims 1, and further in view of US Pat. No. 6,293,470 to Asplund (hereinafter Asplund).
Regarding claim 14, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the at least one microcontroller comprises a primary microcontroller and a dual interface microcontroller.
Asplund discloses the at least one microcontroller comprises a primary microcontroller and a dual interface microcontroller (two microprocessors 45, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two microcontrollers as taught by Asplund with the system as disclosed by Finkelstein.  The motivation would have been to provide more than one processing arrangement and functionality on the carrier.

Claim 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finkelstein in view of Launay and Finn as applied to claims 1, and further in view US PG Pub. 2006/0227523 to Pennaz et al. (hereinafter Pennaz, previously cited).
Regarding claim 15, Finkelstein discloses the claimed invention as cited above though does not explicitly disclose the claimed switches.
Pennaz teaches the activation switch is selected from a group consisting of a capacitance switch, a membrane switch, a metal dome switch, and a piezoelectric switch (Figs. 4, 16; para [0084]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a metal dome activation switch as taught by Pennaz with the system as disclosed by Finkelstein.  The motivation would have been to provide a switch capable of resisting damage during manufacturing of the card structure (para [0084]).


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        /CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872